Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Applicant’s amendment including amended claims filed on 08/08/2021 has been entered.
Claim rejections under 35 U.S.C. 112(b) have been withdrawn.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts of record do not teach to receive, at the software stack in the network layer, a data packet marked by the network controller as having a checksum that has been validated by the network controller in the physical layer via the established channel, determine that the checksum generated by the network controller in the physical layer is in error based on a recalculation of the checksum via the software stack in the network layer, and transmit the data packet from the software stack in the network layer back to the network controller in the physical layer with a notification that the checksum is in error.
The prior art of record Pang et al. (US 20160329987 A1) teach a streaming media packet processing method and a mobile terminal. The method includes receiving a streaming media packet and determining whether the streaming media packet is an error streaming media packet according to a first cyclic redundancy check (CRC) code of the streaming media packet. If the streaming media packet is an error streaming media packet, the method includes determining whether a transmission control protocol (TCP)/internet protocol (IP) header of the streaming media packet is correct. If the TCP/IP header of the streaming media packet is correct, the method further includes determining whether the streaming media packet is preset streaming media. If the streaming media packet is preset streaming media, the method further includes calculating a second CRC of the streaming media packet, combining the second CRC with the 
However Pang et al. do not explicitly teach to receive, at the software stack in the network layer, a data packet marked by the network controller as having a checksum that has been validated by the network controller in the physical layer via the established channel, determine that the checksum generated by the network controller in the physical layer is in error based on a recalculation of the checksum via the software stack in the network layer, and transmit the data packet from the software stack in the network layer back to the network controller in the physical layer with a notification that the checksum is in error as recited in claim 1.

Taniguchi et al. (US 20030046580 A1) teach that a household device installed in a house is connected to an open-type connectionless network from the outside. The household device establishes a connection through the network and maintains it by transmitting data packets continuously to a network server within a certain period of time. A user terminal outside the house gains access to the household device through the network server (abstract).
However Taniguchi et al. do not explicitly teach to receive, at the software stack in the network layer, a data packet marked by the network controller as having a checksum that has been validated by the network controller in the physical layer via the established channel, determine that the checksum generated by the network controller in the physical layer is in error based on a recalculation of the checksum via the software stack in the network layer, and transmit the data packet from the software stack in the network layer back to the network controller in the physical layer with a notification that the checksum is in error as recited in claim 1.


Bar et al. (US 6807667 B1) teach a traffic control application programming interface for abstracting the use of traffic control components to client applications to provide quality of service. The traffic control interface accepts input from a client application and based on that input, communicates with the operating system to control kernel level traffic control components. The client can register with the traffic control interface, and it can open and close interfaces, add, modify, and delete flows on those interfaces, and attach or delete filters on the flows. The client can also obtain data on any currently active interface, flow, or filter. The traffic control interface will send the appropriate message to the operating system, directing that the necessary tasks be performed by either a packet scheduler or a packet classifier. Those kernel level components then return through the operating system the results of the operations requested, and that return data will be passed back to the client application (abstract).
However Bar et al. do not explicitly teach to receive, at the software stack in the network layer, a data packet marked by the network controller as having a checksum that has been validated by the network controller in the physical layer via the established channel, determine that the checksum generated by the network controller in the physical layer is in error based on a recalculation of the checksum via the software stack in the network layer, and transmit the data packet from the software stack in the network layer back to the network controller in the physical layer with a notification that the checksum is in error as recited in claim 1.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 2-9 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 10, the prior arts of record do not teach receiving, at the software stack in the network layer, a data packet from the network controller in the 
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 10 is allowable over the prior arts of record. Claims 11-18 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 19, the prior arts of record do not teach receiving, at the software stack in the network layer, a data packet from the network controller in the physical layer via the established channel, where the data packet is marked by the network controller as having a checksum that has been validated by the network controller in the physical layer; determining that the checksum generated by the network controller in the physical layer is in error based on a recalculation of the checksum of the data packet via the software stack in the network layer; and transmitting the data packet from the software stack in the network layer to the network controller in the physical layer with a notification that the checksum is in error.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 19 is allowable over the prior arts of record. Claim 20 is allowed because of the combination of additional limitations and the limitations listed above.

Thus, claims 1-20 are allowable over the prior arts of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arita et al. (US 20080177855 A1, publication date: July 24, 2008) disclose a packet communication apparatus, which includes a CPU, a memory, and a packet communication circuit, acts as an interface between a network-connected controlled object and a network terminal that remotely monitors and controls the controlled object, and transmits and receives a packet between the controlled object and the network terminal, further includes a copy and operation unit that is a hardware unit for executing the checksum calculation to check for a packet error and the copy operation. The copy and operation unit performs the packet data copy operation and the checksum calculation simultaneously between a sending buffer/receiving buffer, formed in the memory and used by the packet communication circuit, and a work area used by a communication processing program, thus reducing the load of the CPU and increasing the communication processing speed (abstract).

Sankaran (US 20110289181 A1, publication date: November 24, 2011) discloses that methods and systems have been provided for detecting changes in a network using improved Simple Network Management Protocol (SNMP) polling that reduces network traffic. Examples of changes in the network include, but are not limited to, configuration and behavioral changes in a network device, and response of network device to a network change. A Network Management Station (NMS) periodically polls Management Information Base (MIB) groups instead of 

Wai (US 20090113081 A1, publication date: April 30, 2009) discloses that a method of wireless communication between personal devices includes wirelessly transmitting and/or wirelessly receiving a message at a low data rate and with low latency data. The message may include at least one of a sync data field, a channel frequency field, a channel period field, a channel type field, a data format field, a control command field, a security field, a network field, a network level field, a manufacturer number field, a device type field, a device number field, a manufacturing date field, a model number field, a device identification field, a field of information to be communicated, and a checksum field (abstract).

Maxino et al. (The effectiveness of Checksums for Embedded Control Networks, IEEE, Volume: 6, Issue: 1, Journal Article, PP 59-72, Year: 2009) disclose that embedded control networks commonly use checksums to detect data transmission errors. However, design decisions about which checksum to use are difficult because of a lack of information about the relative effectiveness of available options. We study the error detection effectiveness of the following commonly used checksum computations: exclusive or (XOR), two's complement addition, one's complement addition, Fletcher checksum, Adler checksum, and cyclic redundancy codes (CRCs). A study of error detection capabilities for random independent bit errors and burst errors reveals that XOR, two's complement addition, and Adler checksums are suboptimal for typical network use. Instead, one's complement addition should be used for networks willing to 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/            Examiner, Art Unit 2111  
/APRIL Y BLAIR/            Supervisory Patent Examiner, Art Unit 2111